Mr. Justice Wole
delivered the opinion of the Court.
This was a case where the defendant attempted to draw a revolver, but fired no shot. The attempt toot place while a political quarrel was going on, and the use of the revolver caused or helped to cause a disturbance of the peace. Indeed, the testimony tended ■ to show that the appellant was disturbing the peace before he attempted to draw his pistol. He was asked to leave and instead of that he got into an altercation with one of the principal witnesses. He attempted to strike a blow and then stepped hack a little way aud started to draw his pistol.
While it may be that none of the eye-witnesses actually saw the whole of the weapon, a number of them saw the butt of it in a holster and one of them at least, although he saw nothing hut the butt, was entirely positive that the holster contained a weapon.
The revolver disappeared and it was suggested that it had been carried away by relatives or friends of the defendant The court wrote an opinion in this case in which it said that ■where the weapon was not found the trier ought to be fairly sure of the facts, or words to that effect. It may be that the court expressed some other doubt. However, the judge, after analyzing the evidence, was quite convinced that the defendant was guilty and we see no reason to question his ultimate finding. The case of People v. Cartagena, 37 P.R.R 261, as in the case of People v. Sánchez, just decided, has nc application.
This was a prosecution for both disturbing the peace and carrying a prohibited weapon, and both judgments should be affirmed.
Mr. Chief Justice Del Toro took no part in the decision of this ease.